t c memo united_states tax_court edwin ritter jonas iii petitioner v commissioner of internal revenue respondent docket no filed date edwin ritter jonas iii pro_se carol-lynn e moran for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies with respect to petitioner’s federal income taxes as follows year deficiency dollar_figure the issue for decision after concession sec_1 is whether petitioner is entitled to a dollar_figure alimony deduction under sec_215 for each of the year sec_2002 and the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in montana petitioner divorced his wife linda jonas ms jonas in new jersey in on date after a series of acrimonious legal battles involving child custody and alimony issues the superior court of new jersey chancery division chancery division imposed on a portion of his property a constructive trust for the benefit of ms jonas the chancery division instructed that the property would be used to guarantee payments of medical_expenses child_support alimony and counsel fees to ms jonas as well as reimbursements to a child’ sec_1petitioner concedes that he underreported his gross_receipts by dollar_figure in and dollar_figure in respondent concedes that petitioner is entitled to a home mortgage interest_expense_deduction of dollar_figure for 2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar brokerage account and other expenses as deemed necessary ms jonas was authorized to sell trust property to ensure payment of spousal and child_support on date the chancery division ordered petitioner to make alimony and other support payments of dollar_figure per month to ms jonas petitioner did not make the payments and real_property held in constructive trust was sold in order to provide ms jonas with funds for arrearages attorney’s fees alimony and child_support these funds were exhausted by the end of petitioner timely filed a form_1040 u s individual_income_tax_return for both and petitioner claimed a dollar_figure alimony deduction for each year however petitioner did not make direct alimony payments to ms jonas in either or nor did ms jonas receive payments from petitioner of any kind during those years on date petitioner executed a form_872 consent to extend the time to assess tax for and thereby extending the period of limitations until date on date respondent executed the extension on date the chancery division entered an order against petitioner for dollar_figure in unpaid alimony from date through date the chancery division also entered a judgment against petitioner for dollar_figure and interest of dollar_figure for accruals resulting from petitioner’s divorce from ms jonas on date respondent timely mailed a notice_of_deficiency to petitioner the notice disallowed alimony deductions petitioner claimed in both and petitioner filed a timely petition with this court and a trial was held on date in philadelphia pennsylvania opinion sec_215 provides that an individual is allowed as a deduction the amount equal to the alimony or separate_maintenance payments paid during the individual’s taxable_year the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_215 for federal_income_tax purposes payments are alimony includable in a spouse’s gross_income when the following requirements are met the payments are made in cash the payments are received by or on behalf of the spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not provide that the payments are not reportable as alimony the spouses if legally_separated under a decree of divorce or of separate_maintenance reside in separate households at the time the payments are made the spouses do not file a joint_return and there is no liability to make any such payment or a substitute for such payment in cash or property after the death of the payee spouse sec_71 a - d e petitioner bears the burden of proving respondent’s determinations are incorrect see rule a petitioner has failed to satisfy the requirements of sec_71 petitioner did not make any payments to ms jonas during the years at issue petitioner paid nothing to ms jonas directly during those years and the proceeds from the sale of property held in constructive trust were exhausted by the end of although the chancery division ordered petitioner to make payments for the years at issue that would have constituted alimony had they been made petitioner made no payments therefore we hold that petitioner is not entitled to alimony deductions for the years at issue in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
